Norton, J.
— The defendant was indicted jointly with one Jesse Lynch, in the circuit court of Newton county, for the murder of one Birdie Lynch. On a separate trial she was convicted of murder in the second degree, and sentenced to the penitentiary for thirty-five years and six months.
This case is in all respects like the case of The State v. Jesse Lynch, decided at the last term of this court, except the additional ground alleged in the motion for anew trial, that one Henry Vernichren, upon his examination touching his qualifications as a juror, did not disclose the fact, that he had formed and expressed an opinion in regard to defendant’s guilt, when the fact was, that he had formed and expressed such opinion.
This cause assigned for a new trial in the motion is unsupported, unless we consider an affidavit attached to the record as affording such evidence. This affidavit is not copied in the bill of exceptions, it is not niarked filed as a paper in the cause, and there is nothing to show that it *125was before the court when the motion was heard and determined.
Judgment affirmed,
the other judges concurring.
Amtrmed.